   Case 3:20-mc-00043-B Document 27 Filed 12/17/20                    Page 1 of 3 PageID 697



                        IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS



In Re: Larry Klayman

                                                            Case No.: 3:20-mc-00043-B




 MOTION FOR RECONSIDERATION AND TO AMEND ORDER OF DECEMBER 16,
                             2020

        Larry Klayman (“Mr. Klayman”) hereby respectfully moves the Court for reconsideration

of its order of December 16, 2020 imposing reciprocal discipline on Mr. Klayman based on a 90-

day order of suspension by the District of Columbia Court of Appeals.

        As set forth previously, notwithstanding the strong merits shown by Mr. Klayman as to

why no reciprocal discipline should have been entered, the fact remains that this proceeding is

time-barred under Texas law.

        In Gamez v. State Bar of Tex., 765 S.W.2d 827, 833 (Tex. App. 1988), the Court found

that there exists a four-year statute of limitations for bar disciplinary matters.

        Within the same point of error Gamez presents another argument. It is that the
        State Bar failed to comply with the four year statute of limitations period
        prescribed by article 10, § 16(J), which provides: Four Year Limitation Rule and
        Exceptions. No member shall be reprimanded, suspended, or disbarred for
        misconduct occurring more than four (4) years prior to the time such allegation is
        brought to the attention of counsel, except in cases in which disbarment or
        suspension is compulsory as provided herein. Limitations, however, will not run
        where fraud or concealment is involved until such misconduct is discovered or
        should have been discovered by reasonable diligence by counsel.

See also Wilson v. State, 582 S.W.2d 484, 487 (Tex. Civ. App. 1979).

        This falls in line with many other jurisdictions who apply time limitations to bar

proceedings, even more stringent than Texas. See Florida Bar v. Rubin, 362 So.2d 12 (Fla. Sup.



                                                   1
   Case 3:20-mc-00043-B Document 27 Filed 12/17/20                    Page 2 of 3 PageID 698



Ct. l 1978) (per curiam). There, the Florida Supreme Court threw out charges because the Bar's

delay was in violation of The Florida Bar Integration Rules. The Court said:

       Whatever other objects the rule may seek to achieve, it obviously contemplates
       that the Bar should not be free to withhold a referee 's report which it finds Too
       lenient until additional cases can be developed against the affected attorney, in an
       effort to justify the more severe discipline which might be warranted by
       cumulative misconduct. The Bar's violation of the prompt filing requirement in
       this case, to allow a second grievance proceeding against Rubin to mature, is
       directly antithetical to the spirit and intent of the rule. In addition, it has inflicted
       upon Rubin the ‘agonizing ordeal’ of having to live under a cloud of uncertainties,
       suspicions, and accusations for a period in excess of that which the rules were
       designed to tolerate.

Additionally, as per Ind. R. Att'y Adm. & Discip. 23, the Indiana Bar expressly limits the time to

complete a disciplinary investigation in its own rules: Limitation on time to complete

investigation. Unless the Supreme Court permits additional time, any investigation into a

grievance shall be completed and action on the grievance shall be taken within twelve (12)

months from the date the grievance is received.... If the Disciplinary Commission does not file a

Disciplinary Complaint within this time, the grievance shall be deemed dismissed.”

       In this matter, at the alleged violations complained of by Tom Fitton had their genesis

and began to occur in 2003, at the time that Mr. Klayman was voluntarily stepping down at

Judicial Watch to run for the U.S. Senate in Florida, before Fitton's complaint was filed on

January 23, 2008. After the complaint was filed it sat in the files of the District of Columbia Bar

Disciplinary Counsel (“DC OCD”) for approximately six (6) years and was finally adjudicated

nearly 13 years later. This cannot and should not be sanctioned, and certainly would not be

permitted under Texas jurisprudence and precedent.

       Thus, under Texas law, as well as that in a myriad of other jurisdictions such as Florida

and Indiana, this matter is clearly time-barred. Accordingly, an order imposing reciprocal

discipline is clearly in error, and as such, Mr. Klayman respectfully requests reconsideration. To



                                                  2
   Case 3:20-mc-00043-B Document 27 Filed 12/17/20                Page 3 of 3 PageID 699



find that reciprocal discipline be imposed, even though Mr. Klayman has “done his time,” is not

warranted as a matter of the facts and the established law.

     It is therefore respectfully requested that the order of December 16, 2020, be amended to

reflect that no reciprocal discipline, imposed by a highly politicized and rogue District of

Columbia Bar disciplinary apparatus, was warranted under these extreme circumstances. This is

required as a matter of justice and fundamental fairness.

Dated: December 16, 2020                              Respectfully submitted,


                                                      /s/ Sanjay Biswas
                                                     Sanjay Biswas, Esq.
                                                     TX Bar # 24061235
                                                     11720 Duxbury Dr.
                                                     Frisco, TX, 75035
                                                     Tel: 972-866-5879
                                                     sanjaybiswas41@gmail.com

                                                     Counsel for Respondent

                                                      /s/ Larry Klayman
                                                     Larry Klayman, Esq.
                                                     KLAYMAN LAW GROUP, P.A.
                                                     7050 W. Palmetto Park Rd
                                                     Boca Raton, FL, 33433
                                                     Tel: 561-558-5536
                                                     Email: leklayman@gmail.com

                                                     Respondent Pro Se




                                                 3
